 In the Matter of ARMOUR AND COMPANY, POULTRY AND CREAMERYDIVISIONandAMALGAMATED MEAT CUTTERS AND BUTCHER WORB,-MEN OF NORTH AMERICA, LOCAL #172, AFLCase No. 17-R-1,390.-Decided June 28, 1946Mr. G. Lipscomb,of Springfield, Mo., for the Company.Mr. Leo LaFauce,of St. Louis,Mo., andMr. NickB. Hall,of Sedalia,Mo., forthe Union.Mr. David V. Easton,ofcounsel tothe Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by Amalgated Meat Cutters and ButcherWorkmen of North America, Local #172, AFL, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Armour and Company,Poultry and Creamery Division, Springfield, Missouri, herein calledthe Company, the National Labor Relations Board on April 5, 1946,conducted a pre-hearing election pursuant to Article III, Section 3,Iof the Board's Rules and Regulations, among employees of the Com-pany in the alleged appropriate unit to determine whether or not theydesire to be represented by the Union for the purposes of collectivebargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 131 eligiblevoters and that 113 of these eligible voters cast valid ballots, of which139were for the Union and 44 were against. There were no challengedballots.Thereafter, pursuant to Article III, Section 10; of the Rulesand Regulations, the Board provided for an appropriate hearing upondue notice before Robert S. Fousek, Trial Examiner.The hearing'By Amendment of November 27, 1945, this Section of the Rules now permits the con-duct of a secret ballot of employees prior to hearing in cases which present no substantialissues.3 As amended November 27, 1945, this Section provides that in instances of pre-hearingelections, all issues, including issues with respect to the conduct of the election or conductaffecting the election results and issues raised by challenged ballots, shall be heard at thesubsequent hearing.69 N. L. R. B., No. 18.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas held at Springfield, Missouri,on May 15, 1946.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour and Company is an Illinois corporation.Its Poultry andCreamery Division,with which we are concerned herein, operates anegg dehydrating plant and a dairy processing plant in Springfield,Missouri.During the past year the Company purchased from pointsoutside the State of Missouri for use at these plants raw materialsvalued in excess of $20,000.During the same period the Companysold and shipped to points outside the State of Missouri finished prod-ucts from these plants valued in excess of $20,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.It. THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local #172,isa labor organization affiliatedwith theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees in the alleged appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprised of all production and mainte-nance employees of the Company at its Springfield plants,excludingoffice and supervisory employees.Although it does not dispute thepropriety of the classifications sought to be included or excluded, the ARMOUR AND COMPANY207Company asserts that the employees of the milk processing plant andthose of the egg dehydrating plant constitute separate appropriateunits.The record indicates that the two plants are located approximately2 blocks apart; that the operations of both are under the supervisionof a single district superintendent; and that wages, hours, and work-ing conditions are similar at both plants.The record further indi-cates that a number of employees have been transferred between thetwo plants.Under these circumstances we are of the opinion that theemployees of both plants constitute a single appropriate unit.We find that all production and maintenance employees of the Com-pany at its Springfield, Missouri, plants, excluding office employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively to recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Union has secured a majority of the valid votes cast and that thereare no challenged ballots.Under these circumstances, we shall certifythe Union as the collective bargaining representative of the employees,in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10,of National Labor Re-lations Board Rules and Regulations-Series 3, as amendedIT IS HEREBY CERTIFIED that Amalgamated Meat Cutters and ButcherWorkmen of North America,Local #172,AFL, has been designatedand selected by a majority of all production and maintenance em-ployees of Armour and Company,Poultry and Creamery Division,at its Springfield,Missouri,plants,excluding office employees and allsupervisory employeeswithauthority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees,or effec-tively recommend such action,as their representative for the purposesof collective bargaining,and that,pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages,hours of employment,and other conditions ofemployment.